                                                                       Case 2:16-cv-00918-APG-DJA Document 70 Filed 06/04/20 Page 1 of 2




                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8686
                                                            2    SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            6    Email: scott.lachman@akerman.com
                                                            7    Attorneys for Bank of America, N.A., succesor by
                                                                 merger to BAC Home Loans Servicing, LP f/k/a
                                                            8    Countrywide Home Loans Servicing, LP
                                                            9
                                                                                                    UNITED STATES DISTRICT COURT
                                                            10
                                                                                                          DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   BANK OF AMERICA, N.A., SUCCESSOR BY                      Case No.: 2:16-cv-00918-APG-DJA
AKERMAN LLP




                                                                 MERGER    TO  BAC     HOME    LOANS
                                                            13   SERVICING, LP F/K/A COUNTRYWIDE
                                                                 HOME LOANS SERVICING, LP,                                JOINT STIPULATION TO EXTEND AND
                                                            14                                                            COORDINATE DEADLINE TO REPLY
                                                                                       Plaintiff,                         TO SUMMARY JUDGMENT MOTIONS
                                                            15
                                                                 v.                                                       [FIRST REQUEST]
                                                            16
                                                                 TUSCALANTE            HOMEOWNERS
                                                            17   ASSOCIATION; SNJ ENTERPRISES, INC.;
                                                                 PREMIER ONE HOLDINGS, INC.; ACADIA                               ORDER
                                                            18   INVESTMENT; and NEVADA ASSOCIATION
                                                                 SERVICES, INC.,
                                                            19
                                                                                        Defendants.
                                                            20

                                                            21                Pursuant to Federal Rule of Civil Procedure 6(b) and District of Nevada Local Rule IA 6-1,
                                                            22   Bank of America, N.A., succesor by merger to BAC Home Loans Servicing, LP f/k/a Countrywdie
                                                            23   Home Loans Servicing, LP, Premier One Holdings, Inc., and Tuscalante Homeowners' Association
                                                            24   jointly agree and request the court coordinate all deadlines to reply to the parties' summary judgment
                                                            25   motions.         (ECF Nos. 60-62.) The parties opposed each others' summary judgment motions on
                                                            26   different days. (ECF Nos. 65-68.) Consequently, the reply deadlines are spread out over various
                                                            27   dates in June 2020. The parties desire to reply on the same date, June 17, 2020.
                                                            28   ///
                                                                 51307259;1
                                                                 52685767;1
                                                                 53341377;1
                                                                     Case 2:16-cv-00918-APG-DJA Document 70 Filed 06/04/20 Page 2 of 2




                                                            1                 This is the parties' first request to extend these deadlines and is warranted to coordinate

                                                            2    briefing schedules. This extension is not requested for purposes of undue delay and will not

                                                            3    prejudice any party.

                                                            4                 Dated this 4th day of June, 2020.

                                                            5
                                                                 AKERMAN LLP                                         LEACH KERN GRUCHOW ANDERSON SONG
                                                            6

                                                            7     /s/ Scott R. Lachman                                /s/ T. Chase Pittsenbarger
                                                                 DARREN T. BRENNER, ESQ.                             SEAN L. ANDERSON, ESQ.
                                                            8    Nevada Bar No. 8686                                 Nevada Bar No. 7259
                                                                 SCOTT R. LACHMAN, ESQ.                              T. CHASE PITTSENBARGER, ESQ.
                                                            9    Nevada Bar No. 12016                                Nevada Bar No. 13740
                                                                 1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134                                 2525 Box Canyon Drive
                                                            10
                                                                                                                     Las Vegas, NV 89128
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   Attorneys for Plaintiff Bank of America, N.A.
                                                                                                                     Attorneys for Defendants Tuscalante Homeowners'
                      LAS VEGAS, NEVADA 89134




                                                            12                                                       Association
AKERMAN LLP




                                                            13
                                                                 MORRIS LAW CENTER
                                                            14

                                                            15   /s/ Timothy A. Wiseman
                                                                 SARAH A. MORRIS, ESQ.
                                                            16   Nevada Bar No. 8461
                                                                 TIMOTHY A WISEMAN, ESQ.
                                                            17   Nevada Bar No. 13786
                                                                 5450 W. Sahara Ave., Suite 330
                                                            18   Las Vegas, NV 89146
                                                            19
                                                                 Attorneys for Premier One Holdings, Inc.
                                                            20

                                                            21                                                     ORDER

                                                            22                IT IS SO ORDERED.

                                                            23
                                                                                                                  ______________________________________
                                                            24                                                    UNITED STATES DISTRICT JUDGE
                                                            25                                                              6/4/2020
                                                                                                                  DATED:_______________________________
                                                            26

                                                            27

                                                            28
                                                                                                                     2
                                                                 51307259;1
                                                                 52685767;1
                                                                 53341377;1
